department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number uil tax years employer_identification_number form required to be filed dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly paz director eo rulings and agreements letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend b c d f g h j k l m year n year p dollars q dollars s dollars t dollars v dollars x dollars y dollars z dollars dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47630w issue do you qualify for exemption under sec_501 of the code you do not for the reasons set forth below alternate issue if upon appeal it is determined you do meet the requirements of sec_501 do you also meet the requirements of sec_501 of the code you do not for the reasons set forth below facts you were incorporated in the state of b on c date according to your articles of incorporation your purpose is to teach married couples biblical principles relative to better communication in the marriage relationship special emphasis is placed on assisting them in making wise financial decisions to accomplish this mission you will conduct marriage seminars and conferences in which proper money management and financial stewardship are the main subjects your articles of incorporation also restrict your purposes and dedicate your assets upon dissolution in accordance with sec_501 requirements your governing body consists of three members e e e e d serves as your president he is also the founder and president of j j is a for profit company which creates and provides software and training materials to financial planners f serves as your secretary he is the founder of h a for-profit s corp h provides behavioral assessment training for the leadership of various churches as well as for married couples and parents dandf develop and produce your conferences you identified g as your treasurer the form_990 filed for your first year of operations listed these same individuals as the members of your board_of directors in your second year d and f were the only persons that you listed as officers and directors none of your officers are compensated for their governing roles however f received compensation as an employee of his company h h provided contract services that included development of your website preparation of training literature and designing your general program approach the terms of the contract were established and agreed upon orally in fact the only written contracts you have provided are two loan contracts between you and j you conduct conferences where biblical principles of marriage and finances are presented to couples according to your promotional material experts give you a biblical model of finance while providing information that financial institutions will never tell you you originally stated that the conferences will take places in church and non-church settings you later stated that letter cg catalog number 47630w conferences would take place exclusively in churches the conferences are primarily taught by your officers d and f the one day seminar follows an page workbook which was created by d and f the morning topics appear to cover common problems in marital relationships and discusses how couples should work together to resolve those issues the afternoon topics include wealth strategies and money management when requested to provide a detailed narrative describing each of the topics set forth in the workbook you stated that this would simply require the writing of a book as opposed to putting on a seminar suffice it to say that the training and discussion follows along the lines of the pages of the workbook you went on to state that all materials given to the participant and used by the instructors have been previously provided to the irs j provides financial calculators used in conjunction with the program these online computer programs are designed to help the participants understand that the proper use of money is a biblical stewardship issue not finance or wealth issues your workbook provides biblical text to introduce a discussion of reasons for living a more conservative lifestyle as well as the importance of investing and financial management you did not provide representative samples of these financial calculators or access to the online computer programs the workbook identifies the financial calculators pictures and graphs used in the money section as ones that are copyrighted and owned by j four other copyrights for materials used in the workbook presentation are identified as belonging to h j's online program to determine if one is prepared for retirement is implemented at the conferences as a type of post-conference assignment you reported that j charges x dollars per couple for this service the charge is included in the conference registration fee you allege that these items are supplied basically at cost the program allows the participant couple to input their ages present income savings amounts expected returns etc to determine if the funds necessary for them to retire at age or any other age will be available normally j charges y dollars per couple for using the program you stated that the reduced fee is meant simply to offset the costs associated with providing the service no contracts or other documentation were provided to support theses statements h will also provide some computer based services to the conference participants these services include a computerized behavior personality assessment to each attendee this service is implemented as a pre-conference assignment the cost to each attendee will be x dollars per person normally h charges y dollars per person to other third parties for this service attendees that cannot afford the fee for this service can use it free of charge you reported that you had not maintained records to reflect accurately the number of persons who received service free of charge you expect your main sources of income to be donations from both private and public sources and gross_receipts from the conferences in the future you may sell recordings of the letter cg catalog number 47630w seminar conferences at a slight markup over cost to secure additional funding in your first year no contributions were received for year n j contributed contribution income of your total in order to get the events set up and create the conference materials you accepted a loan in the amount of p dollars from j shortly after you were incorporated in addition a second note for q dollars was executed a year later the additional loan was intended to cover additional conference and materials expenses both notes are subject toa interest rate per annum there is no set timetable for the loans to be repaid however it is hoped that you will obtain sufficient funding from donations contributions and gifts from third parties if so repayment of these loans could be accomplished in a fairly short_period of time all of the conferences will be sponsored through local churches each host church is asked to pay v dollars to subsidize the conference if the church pays v dollars then each couple pays s dollars to attend if a church cannot afford its portion of the conference fee the amount is reduced to an amount the church can afford when the church pays its full share v dollars each couple pays s dollars to attend if the church does not pay the full amount the ‘per couple’ fee is increased accordingly no promotional materials or contracts relating to the use of church facilities were provided with your application or in response to subsequent correspondence the sponsor church may also choose to pay an additional_amount in that case the fee paid_by attending couples is reduced accordingly thus the fee can range from zero to t dollars at no time will the ‘per couple’ fee be more than t dollars a partial breakdown of the conference registration fee indicates that dollar_figure covers the profile and financial calculations programs provided by h and j the workbooks and lunch for the participating couples represent another dollar_figure related to the remaining balance of the attendance fee was not provided an explanation of the expenses -_ of the t dollar fee you stated that you have also made an accommodation for those who would like to attend but cannot afford the ‘per couple’ conference fee in these cases you will ‘scholarship’ the couple so they can attend you stated that often times couples are admitted ‘free’ if the cost is a burden on them however you do not have a fee waiver policy instead you state your fees are not confined to any particular price point but attempt to achieve a price that will break even in terms of costs and expenses versus revenue in addition no details were provided as to how the scholarship program is publicized and administrated you did not disclose how eligible persons become aware that scholarships are available or the selection criteria used and you did not maintain a record of the persons who have been recipients of your scholarships in the past you anticipate your largest expenditures will be for salaries and program expenses you submitted copies of your form 990s for m year and n year in m year you received less than dollar_figure in program income conference fees and spent nearly dollar_figure in various letter cg catalog number 47630w expenses including almost dollar_figure and over dollar_figure paid to h however you also stated that no 1099’s were issued because there was no additional contract labor in that year for development art for seminar presentations you stated that a majority of the contract labor was paid to subcontractors about dollar_figure according to the form_990 filed for n year you spent nearly dollar_figure provided by h no contracts related to any of the expenditures have been provided on contracted labor you indicated that the excessive expenses in m year were due to your attempt to accelerate your programs these expenses included development of your training material general program approach and the website instead of spreading the development_expenditures out over several years a loan from j was obtained so that funds could be available for the development to take place on a shorter schedule the only document you have furnished related to training material and general program approach’ is the workbook provided to seminar participants as pointed out earlier most of the materials in the workbook are adapted from patent and trademark materials owned by h and j your website k was a single page all of the links on that page redirect the viewer to h web pages the l link leads to a form where the registrant can enroll to attend the conference for z dollars the other links lead to books and other materials co-authored by your founders d and f the checkout page identifies h as the payee law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section test it is not exempt if an organization fails to meet either the organizational_test or the operational sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization must serve a letter cg catalog number 47630w public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_501 of the code applies to organizations with respect to which the provision of credit_counseling_services is a substantial purpose an organization of this type shall not be exempt from tax under subsection a unless such organization is described in paragraph or of subsection c and meets the other requirements of this section sec_501 of the code indicates that these organizations must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable q c i allows for the waiver of fees if the consumer is unable to pay q c ii and except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan q c iii sec_501 of the code applies the following restrictions at all times the organization has a board_of directors or other governing body - i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors consisted of a broad-base letter cg catalog number 47630w from the community in order to accomplish their exempt_purpose the organization provided information to the public on budgeting buying practices and the sound use of consumer credit it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans the organization did not charge fees for counseling services or proration services finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the petitioner in 71_tc_1067 conducted training seminars and lectures in the area of interpersonal awareness such activities were conducted under licensing arrangements with various for-profit corporations the licensing agreements were conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had no commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree with the petitioner citing that the operational_test see sec_1_501_c_3_-1 of the income_tax regulations focuses on the purpose rather than nature of an organization's activities the court concluded that the petitioner is not exempt under sec_501 because the petitioner serves a substantial private and commercial purpose rather than an exempt_purpose in church by mail inc v commissioner the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing this company also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for- profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the employees of the company spend two-thirds of their time working on the services provided to the church the majority of the church's income is paid to the for-profit company to cover repayments on loan principal interest and commissions the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church further the potential for abuse created by the ministers’ control of the church requires open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual control of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation letter cg catalog number 47630w in easter house v u s ct_cl affd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of the organization as well the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees the organization was not found to be exempt under sec_501 of the code in 70_tc_352 the court found that a corporation organized to provide counseling services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on as a commercial venture organized for profit the corporation’s primary purpose was not charitable educational or scientific but rather commercial in nature further the court found that the organization's financing did not resemble that of a typical 501_c_3_organization as it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from the fees for services that it collected those fees were set high enough to recover all projected costs and produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost additionally the corporation did not limit its clientele to organizations that were exempt under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university application of law as noted in sec_501 of the code and sec_1 c -1 a of the regulations two tests must be met to qualify for exempt status because your articles of incorporation contain the proper language you meet the operational_test however you also bear the burden of proving you meet the operational_test you have not met that burden for the reasons set forth below you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your operations are not in furtherance of an exempt_purpose the facts show substantial control by d and f and that you are an extension of their for profit businesses h and j through you products and services of h and j are marketed promoted and sold accordingly more than an insubstantial part of your operations benefit d and f letter cg catalog number 47630w you do not meet the requirements of sec_1_501_c_3_-1 because you are organized and operated for the benefit of d and f you are not similar to revrul_69_441 because your board_of directors does not consist of a broad-base from the community and because you charge fees for the services you provide like est of hawaii you are not exempt because you serve substantial private and commercial purposes while there is no formal licensing agreement between you and the companies controlled by d and f it is clear that virtually all your activities are conducted by your officers who provide similar instructions and products in their for-profit businesses your website literature and materials promote h and j products and a portion of the fees you collect is for h and j products the facts presented in church by mail inc v commissioner are remarkably similar to your operations e e e you are controlled by officers whose companies h and j provide services to you you are substantially funded by a loan from j and will repay j on demand the loan principal and interest dandf them to profit from the affiliation of the entities through increased revenues control both you and their for-profit companies h and j this control enables church by mail inc was ultimately denied exemption because like you the entire enterprise was carried on in a manner that serves to benefit the for-profits that control its operations like easter house v u s and b s w group inc v commissioner the commercial manner in which you operate precludes you from exemption under sec_501 your marriage and financial counseling services are conducted in the same manner as commercial organizations in fact d and f own such companies both h and j provide similar products and services on a for-profit basis in fact h and j hold patents and trademarks on the material used in your seminars like a commercial organization you charge fees for your services though you state services are provided free to some persons who could not afford to pay the participation fee you provided no evidence to support this claim or the number or percentage of individuals who received free services you do not have a fee waiver policy instead your fees are calculated to allow you to break even in terms of costs and expenses versus revenue like a commercial organization you market your services to prospective clients and offer suggestions designed to increase attendance and sales as noted in better business bureau of washington d c the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the facts show that a substantial purpose of your - operations is commercial and furthers the private interests of d and f sec_501 of the code because you are providing educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit letter cg catalog number 47630w you are engaging in credit_counseling_services as defined in sec_501 of the code an organization that engages in credit counseling activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements of sec_501 and you do not meet the requirements of sec_501 you failed to establish that you have a fee policy that meets the requirements of sec_501 although you have indicated that you will provide ‘scholarships’ or provide services ‘free’ this has not been expressed in any set fee policy you have not elaborated on how and when you would allow for any fee waiver to be used further you have not shown that any of the previous persons who attended your program were granted any reduction in fees or any fee waiver option credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities as noted in sec_501 of the code a majority of the voting power of your board is vested in persons specifically d and f who will benefit financially directly and indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates through subcontractor payments fees to their for-profit entities for services or compensation accordingly you do not have a board that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons conclusion based on the facts provided we hold that you do not meet the operational_test for exemption under sec_501 of the code because you operate in a commercial manner and because your operations serve the private interest of your officers d and f had you established that you met the requirements of sec_501 of the code the facts show you also fail to satisfy the requirements of sec_501 which is an alternate basis for denial of exemption accordingly we conclude you do not qualify for exemption as an organization described in sec_501 of the code contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of letter cg catalog number 47630w attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly paz director eo rulings and agreements letter cg catalog number 47630w
